Citation Nr: 0702544	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation in excess of  
percent 10 percent for residuals of a left ankle fracture 
with scar.

2. Entitlement to service connection for coronary artery 
disease (CAD), claimed as a heart condition.

3. Entitlement to service connection for hypertension, 
claimed as a heart condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The issue of entitlement to an increased evaluation in excess 
of 10 percent for residuals of a left ankle fracture with 
scar is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's current CAD is related to his active duty 
service.

2. The veteran's current hypertension is related to his 
active duty service.


CONCLUSIONS OF LAW

1. CAD was incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. Hypertension was incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as cardiovascular-renal 
diseases, including hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

After careful review, the Board finds that the evidence of 
record demonstrates that the veteran's current CAD and 
hypertension are related to his active duty service.  
Therefore, service connection is warranted for both 
disabilities.

The Board observes that the veteran's service medical records 
do not demonstrate that he was diagnosed as having CAD or 
hypertension during service.  Additionally, there is no 
diagnosis of either disease within one year of service 
separation.  Therefore, presumptive service connection is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

However, the veteran did present with complaints of 
exertional chest pain during service, as noted in a May 1961 
service medical record.  This service medical record 
indicates that the veteran has a systolic murmur at his left 
sternal border, and makes mention of the fact that the 
veteran's February 1961 induction examination did not note 
any cardiovascular abnormalities, including a heart murmur.  
The veteran was referred to internal medicine, and following 
physical examination and testing, the veteran was provided a 
diagnosis of chronic rheumatic valvulitis, inactive.  The 
internal medicine physician noted that the veteran had a 
grade IV short harsh apical systolic murmur.  The veteran's 
February 1964 separation examination lists no clinical 
cardiovascular abnormalities.  His blood pressure was 
recorded as 134/110.

Following service separation, the veteran was diagnosed as 
having progressive angina and CAD in a January 2002 VA 
medical report.  The diagnosis of CAD is confirmed by a June 
2004 VA examination report, and an additional diagnosis of 
hypertension, medication controlled, is provided.  The June 
2004 VA examiner noted that the veteran reported chest pain 
beginning in service and exertional chest pain since service.  
The veteran also informed the VA examiner that he was told 
that he had a heart murmur during service.  Following an 
interview with the veteran, a physical examination of the 
veteran, and a review of the claims folder, the VA examiner 
opined that the veteran's current hypertension and CAD began 
in service.  The VA examination report indicates that 
hypertension was "definitely present" in service and 
progressed with time, and that heart disease most likely 
began in service as documented by complaints of anginal pain, 
cardiac murmur of new onset, and hypertension.  The VA 
examiner noted that the veteran's exit physical should have 
indicated the presence of hypertension and cardiac disease.  
In addition to providing etiological opinions regarding the 
veteran's current CAD and hypertension, the VA examiner 
questioned the basis for the in-service diagnosis of 
"chronic rheumatic valvulitis," seeing as the veteran 
denied a past history of rheumatic fever.

The above evidence demonstrates that the veteran had in-
service complaints of chest pain, and was eventually 
diagnosed as having a heart murmur during service.  Although 
there is no contemporaneously recorded evidence of CAD or 
hypertension at service separation, the June 2004 VA 
examination report provides an etiological opinion linking 
both diseases to the veteran's active duty service based on 
findings shown on service medical records.  In light of such 
evidence, the Board concludes that the veteran is entitled to 
service connection for CAD and hypertension.


ORDER

Entitlement to service connection for coronary artery disease 
is granted.

Entitlement to service connection for hypertension is 
granted.


REMAND

The Board observes that the veteran indicated in his March 
2004 claim that he was receiving treatment for his service-
connected left ankle disability at the VAMC in Leavenworth, 
Kansas.  These records are not associated with the claims 
folder, nor is there any indication in the claims folder that 
records from the Leavenworth VAMC were requested.  The Board 
notes that VA has a duty to obtain all outstanding identified 
VA treatment records as such records are constructively in 
the possession of VA adjudicators during the consideration of 
a claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the Board finds that the veteran's appeal must be remanded to 
obtain these treatment records.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that VCAA notice must 
include notice regarding the disability rating and the 
effective date.  The Board observes that a March 2004 letter 
sent to the veteran provided notice regarding the disability 
rating; however, no notice was provided regarding the 
effective date.  Thus, on remand, corrective notice regarding 
the effective date should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for his claim of entitlement to an 
increased rating for residuals of a left 
ankle fracture with scar now on appeal, as 
outlined by the Court in Dingess, supra.  

2. Obtain any VA treatment records from 
the Leavenworth VAMC in Leavenworth, 
Kansas.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3. Readjudicate the veteran's claim of 
entitlement to an increased rating for 
residuals of a left ankle fracture with 
scar.  The adjudication should include all 
evidence received since the February 2005 
statement of the case.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case to the 
veteran and his representative, if any.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


